Citation Nr: 1643297	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from January 2006 to June 2006, and he served on active duty from September 2006 to December 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case was previously remanded by the Board, in February 2014, for further development.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the February 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In his January 2012 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge.  A hearing was scheduled for February 2013, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d),(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in February 2014 to obtain supplemental VA medical opinions.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, the Board finds that the VA opinions obtained in March 2014 are inadequate and supplemental opinions are necessary to ensure compliance with the Board's remand.  See Stegall, 11 Vet. App. at 268.  

The Veteran contends that he incurred hearing loss and tinnitus as a result of noise exposure during his active duty service from September 2006 to December 2007, which included service in Iraq from December 2006 to November 2007.  The Veteran's military occupational specialty was power generation equipment repair, and he reports noise exposure due to working near a landing strip, IEDs in the field, diesel engines, and gun fire.  

The Veteran was afforded a VA examination in September 2011, at which time audiometric findings demonstrated bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 (2015).  However, the September 2011 examiner concluded that the disability was not caused by or a result of military service on the grounds that there was no progression of hearing loss from enlistment to discharge.  In an addendum opinion obtained in March 2014, pursuant to the Board's February 2014 remand, the VA examiner stated that the literature on noise-induced hearing loss does not support the concept of a delay in onset between noise exposure and hearing loss, citing a report by the Institute of Medicine.  In addition, the examiner noted that the Veteran had normal hearing at discharge and no significant shift in thresholds from induction to discharge in either ear.  Thus, the examiner concluded that the Veteran's current bilateral hearing loss was not caused by or a result of noise exposure during military service.  

However, review of the Veteran's service treatment records reveals that he did, in fact, suffer some degree of hearing loss at separation, as well as a downward shift in hearing thresholds during service.  The threshold for normal hearing is from 0 to 20 decibels (dB); higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  Further, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Under this provision, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's audiological evaluation at enlistment, in October 2005, recorded puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
35
LEFT
10
5
5
15
25

Audiometric testing in January 2006 indicated that the Veteran exhibited thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
35
LEFT
10
5
5
20
25

Audiometric testing in September 2006 indicated that the Veteran exhibited thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
30
LEFT
5
0
0
20
20

The Veteran's separation audiological evaluation in December 2007 recorded puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
15
40
LEFT
15
10
10
20
20

The Board is cognizant that if a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service connected aggravation of that disorder. 38 USCA § 1153; 38 C F R § 3 306; See Wagner v Princzpi, 370 F 3d 1089 (Fed. Cir. 2004).  In that circumstance § 1153 applies, and the burden falls on the veteran to establish an increase in severity.  See Jensen v Brown, 19 F 3d 1413 1417 (Fed. Cir. 1994).  If an increase in severity is demonstrated, the presumption of aggravation under § 1153 arises, and the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U S C § 1153; see also 38 C F R § 3 306; Jensen, 19 F 3d at 1417; Wagner, 370 F 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service 38 C F R § 3 306(b) Temporary or intermittent flare-ups of a preexisting injury or disease, however are not sufficient to be considered aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v Brown, 4 Vet App 304, 306 - 07 (1993), Green v Derwinski, 1 Vet App 320, 323 (1991); Hunt v Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation does not apply where a claim is based on a period of active duty for training.


First, while some degree of left ear hearing loss was noted on examination in October 2005 for entrance to the period of ACDURA service, comparing the Veteran's thresholds for the left ear at enlistment to the thresholds at examination in January 2006 prior to separation shows a downward shift in hearing acuity at 3000 Hz.  A clinical opinion is necessary to ascertain the level of significance of such downward shift.  In addition, while some degree of right ear hearing loss was noted on examination in October 2005 for entrance to service, the Veteran's right ear hearing thresholds at examination in January 2006 prior to separation from the period of ACDUTRA service did not demonstrate any hearing loss pursuant to Hensley v. Brown, 5 Vet. App. 157 (1993) nor 38 C.F.R. § 3.385.  As such, an addendum clinical opinion would be useful to determine whether left ear hearing loss increased beyond normal progession during ACDUTRA service from January 2006 to June 2006, and whether right ear hearing loss disability was incurred during ACDUTRA service from January 2006 to June 2006.  Even if left ear hearing loss clinically deemed to have increased during ACDUTRA service from January 2006 to June 2006, the presumption of aggravation will not apply.

As to the period of active duty service from September 2006 to December 2007, some degree of hearing loss in both ears was demonstrated on entrance examination in September 2006.  Comparing the Veteran's thresholds for both ears on entrance examination in September 2006 to the thresholds at examination on separation in December 2007 shows downward shifts in hearing acuity in both ears.  A clinical opinion is necessary to ascertain the level of significance of such downward shifts.  Further, at examination on separation in December 2007, the right ear hearing acuity was 40 decibels at 4000 Hz, which meets the criteria for a hearing loss disability pursuant to 38 C.F.R. §  3.385 as well as a downward shift from the threshold recorded at examination on entrance in September 2006.  An addendum clinical opinion as to the significance of such recorded shifts would be useful.

The March 2014 VA opinion was based on a finding of normal hearing at discharge and no significant shift in thresholds from induction to discharge.  The opinion does not discuss the downward threshold shifts demonstrated in both ears at separation or the documented hearing loss disability in the right ear.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the March 2014 opinion is based on an inaccurate factual premise, remand is necessary to obtain a supplemental opinion that considers these facts.  See id.; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative). 

As to the Veteran's claim for service connection for tinnitus, the March 2014 VA examiner concluded that the disability is less likely than not caused by or a result of military noise exposure.  In the same opinion, the examiner also stated that the Veteran's "constant, bilateral tinnitus that began shortly after military service is at least as likely as not related to military noise exposure."  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the tinnitus opinion is in conflict with its stated rationale, and the examiner's findings are inconsistent.  In addition, it appears that the examiner did not consider the Veteran's competent lay statements regarding noise exposure during service, or his report that tinnitus began during service in Iraq.  For these reasons, the Board finds that the March 2014 opinion is inadequate, and the tinnitus claim must be remanded for a supplemental medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including this remand, to the clinician who provided the March 2014 VA opinion or, if that clinician is unavailable, to another suitably qualified VA clinician, for the following supplemental opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing right and/or left ear hearing loss underwent an increase in severity (i e , a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) during his period of ACDUTRA service from January 2006 to June 2006, including as the result of hazardous noise exposure?

If YES as to ACDUTRA service, is the increase in severity of the hearing loss at least as likely as not due to the natural progress of the disorder?

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left and/or right ear hearing loss underwent an increase in severity (i e , a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) during his period of active duty from September 2006 to December 2007, including as the result of hazardous noise exposure?

If YES, was the increase in severity of the hearing loss clearly and unmistakably (i e , highest degree of medical certainty) due to the natural progress of the disorder?

The examiner is advised that, for VA purposes, the threshold for normal hearing is between 0 and 20 decibels.  Higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner is asked to specifically address the Veteran's audiological evaluation at separation, in December 2007, which shows a threshold of 40 decibels in the right ear at 4000 Hertz and downward threshold shifts in both ears during service.  The examiner is also asked to accept as fact that the Veteran was exposed to hazardous military noise (acoustic trauma) during service.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is etiologically related to his period of ACDUTRA service from January 2006 to June 2006, or his active duty service from September 2006 to December 2007, including as a result of hazardous noise exposure.  In rendering an opinion, the clinician should reconcile the inconsistencies in the March 2014 examination report and address whether the Veteran's tinnitus onset after service in Iraq, or during service in Iraq.   

The supplemental opinions should reflect consideration of the Veteran's reported exposure to noise during service due to working near a landing strip, IEDs in the field, diesel engines, and gun fire.  The clinician should also note that the Veteran is competent to report on observable symptomatology as difficulty hearing.  

Each opinion offered must be supported by an appropriate rationale.

2.  After completing the above development, readjudicate the Veteran's claims.  If any benefit sought remains denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




